                Case 1:20-cv-01924-ELH Document 8 Filed 10/27/20 Page 1 of 2



                                    United States District Court
                                       District Of Maryland

     Chambers of                                                                        101 West Lombard Street
Ellen Lipton Hollander                                                                  Baltimore, Maryland 21201
  District Court Judge                                                                        410-962-0742

                                                   October 27, 2020

      MEMORANDUM TO COUNSEL

             Re:      Cengage Learning, Inc. et al. v. Thrift Books Global LLC.,
                      Civil Action No. ELH-20-1924

      Dear Counsel:

              As you know, on June 26, 2020, plaintiffs Cengage Learning, Inc., Pearson Education, Inc.,
      Elsevier Inc., and McGraw Hill LLC filed suit against Thrift Books Global LLC (“Thrift Books
      Global”), alleging that defendant had engaged in “unlawful distribution of counterfeit textbooks
      purporting to be those published by Plaintiffs.” ECF 1 at 1 (the “Complaint”). Plaintiffs lodged
      three claims against Thrift Books Global: copyright infringement, under 17 U.S.C. §§101, et seq.;
      infringement of federally registered trademarks, under 15 U.S.C. § 1114; and trademark
      counterfeiting, under § 1114(1)(a). Id. ¶¶ 32-49.

             Summons was issued on June 30, 2020. ECF 6. However, plaintiffs have not submitted
      evidence that defendant has been served. See Docket.

               Rule 4(m) of the Federal Rules of Civil Procedure requires a plaintiff to serve defendants
      “within 90 days after the complaint is filed.” If any defendant is not served within that time, “the
      court . . . must dismiss the action without prejudice against that defendant or order that service be
      made within a specified time.” Id. Pursuant to Rule 4(m), plaintiffs were required to serve
      defendant by September 28, 2020.

              Local Rule 103.8 provides that “the Court may enter an order asking the party to show
      cause why the claim should not be dismissed” if a plaintiff “has not effected service of process
      within 90 days” of filing the suit. The same Local Rule states that “the claim shall be dismissed
      without prejudice” if the plaintiff fails to show cause within “within fourteen (14) days of the entry
      of the order or such other time as may be set by the Court.” Local Rule 103.8.

             Accordingly, plaintiffs are directed to effect service of process upon defendant by
      November 13, 2020, or, alternatively, show cause by that date as to why the claims against
      defendant should not be dismissed under Fed. R. Civ. P. 4(m) and Local Rule 103.8, without
      prejudice, for failure to effect service of process.

              Despite the informal nature of this Memorandum, it is an Order of the Court, and the Clerk
      is directed to docket it as such.
Case 1:20-cv-01924-ELH Document 8 Filed 10/27/20 Page 2 of 2



                       Very truly yours,
                           /s/
                       Ellen Lipton Hollander
                       United States District Judge




                                 2
